           Case 7:21-mj-03898-UA Document 3 Filed 04/12/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York


                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    April 12, 2021
BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Shaquille McLean, 21 Mag. 3898

Dear Judge McCarthy:

        The complaint in the above-referenced case was originally filed under seal. On April 11,
2021, the defendant was arrested. As a result, the Government respectfully requests that the Court
unseal the complaint.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                             By:    /s/ Derek Wikstrom
                                                    Derek Wikstrom
                                                    Assistant United States Attorney
                                                    Tel: (914) 993-1946

SO ORDERED:



_____________________________________
   _________________________
                          ______
                              _   4/12/2021
HONORABLE
   NORABLE JUDITH C.C McCARTHY
                       M CAART
UNITED STATES MAGISTRATE JUDGE
